DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 August 2021 has been entered.
Response to Amendment
3.	According to the Amendment, filed 04 August 2021, the status of the claims is as follows:
Claims 2 and 10 are currently amended;
Claims 4, 5, 9, 11, and 12 are previously presented; 
Claims 13-34 are new; and
Claims 1, 3, and 6-8 are cancelled.
4. 	The rejection of claims 3 and 6-8 under 35 U.S.C. 102(a)(1) as being anticipated by Heller et al., U.S. Patent Application Publication No. 2003/0100821 A1 (“Heller”), is moot in view of the Amendment, filed 04 August 2021, which cancelled these claims.
Response to Arguments

Reasons for Allowance
6.	Claims 2, 4, 5, and 9-34 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
As to Claims 2, 4, 5, and 9-24, neither Heller nor the prior art of record teaches the method for manufacturing a sensor inserter assembly of base claim 2, including the following, in combination with all other limitations of the base claim:
electrically connecting, at one or more factories, the transcutaneous glucose sensor to the sensor electronics to form an electrical connection therebetween, wherein the electrically connecting is performed by:
mechanically coupling, at the one or more factories, the electrical interconnect and the sensor electronics; and
mechanically coupling, at the one or more factories, an ex vivo portion of the transcutaneous glucose sensor and the electrical interconnect, wherein the transcutaneous glucose sensor is configured to extend during use from the electrical interconnect, through the hole, to under the skin of the host; and …

As to Claims 25 and 26, neither Heller nor the prior art of record teaches the method for manufacturing a sensor inserter assembly of base claim 25, including the following, in combination with all other limitations of the base claim:
electrically connecting, at one or more factories, the transcutaneous glucose sensor to the sensor electronics to form an electrical connection therebetween, wherein the electrically connecting is performed by:
mechanically coupling, at the one or more factories, the sensor module and the sensor electronics; and 


As to Claims 27-33, neither Heller nor the prior art of record teaches the method for manufacturing a sensor inserter assembly of base claim 27, including the following, in combination with all other limitations of the base claim:
electrically connecting, at one or more factories, the transcutaneous glucose sensor to the sensor electronics to form an electrical connection therebetween, wherein the electrically connecting is performed by:
mechanically coupling, at the one or more factories, the electrical interconnect and the sensor electronics; and
mechanically coupling, at the one or more factories, an ex vivo portion of the transcutaneous glucose sensor and the electrical interconnect, wherein the mechanically coupling of the ex vivo portion of the transcutaneous glucose sensor and the electrical interconnect is performed by pressing a portion of the electrical interconnect against the ex vivo portion of the transcutaneous glucose sensor, wherein the transcutaneous glucose sensor is configured to extend during use from the electrical interconnect, through the hole, to under the skin of the host; and …

As to Claim 34, neither Heller nor the prior art of record teaches the method for manufacturing a sensor inserter assembly of base claim 34, including the following, in combination with all other limitations of the base claim:
electrically connecting, at one or more factories, the transcutaneous glucose sensor to the sensor electronics to form an electrical connection therebetween, wherein the electrically connecting is performed by:
mechanically coupling, at the one or more factories, the electrical interconnect and the sensor electronics; and 
mechanically coupling, at the one or more factories, an ex vivo portion of the transcutaneous glucose sensor and the electrical interconnect, wherein the transcutaneous glucose sensor is configured to extend during use from the electrical interconnect, through the hole, to under the skin of the host; and


8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        09/30/2021